Citation Nr: 9923271	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  95-17 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1967 to June 1970.  Service in Vietnam is 
indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for PTSD.

The Board notes that the issue of entitlement to non service-
connected pension benefits was also certified for appeal 
before the Board.  However, during the veteran's June 1997 
hearing at the RO, the veteran withdrew his appeal as to that 
issue.  The veteran repeated his desire to withdraw his 
appeal as to the issue of entitlement to a non service-
connected pension in a signed statement submitted to the RO 
in December 1997. As the veteran has effectively withdrawn 
his appeal regarding the issue of entitlement to nonservice-
connected pension benefits, the Board will not address it 
further.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.204 (1998).

As will be described in greater detail below, in June 1998, 
this case was remanded by the Board for further evidentiary 
development, which was accomplished by the RO.  In February 
1999, the RO issued a Supplemental statement of the Case 
which continued to deny the veteran's claim.  The claims file 
was thereupon returned to the Board.


FINDINGS OF FACT

1.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

2.  The veteran's account of in-service traumatic stressors 
has not been corroborated by the evidence of record and the 
veteran has not provided sufficient details regarding the 
alleged stressors to permit meaningful research.

3.  The weight of the medical evidence does not support a 
finding that the veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  For the sake of clarity, the Board will initially 
describe the factual background of this case.  The relevant 
law and VA regulations will then be reviewed.  Finally, the 
Board will analyze the issue and render a decision.

Factual Background

Upon enlistment, the veteran reported no history of 
depression, excessive worry, or nervous trouble.  In a report 
of medical examination, an examiner noted that the veteran's 
psychiatric condition was normal.  Subsequent service medical 
records are negative for any treatment related to psychiatric 
problems.  Upon discharge, an examiner again noted that the 
veteran's psychiatric condition was normal.

The veteran's report of separation from the Armed Forces (DD 
Form 214) indicates that the veteran served two years and two 
months of foreign service.  It also indicates that the 
veteran received several awards, including the Vietnam 
Campaign Medal, the Vietnam Service Medal with four stars, 
and the Republic of Vietnam Cross of Gallantry.  The 
veteran's military occupational specialty (MOS) was noted to 
be engineer equipment mechanic.

In June 1972, the veteran was hospitalized at the Highland 
Hospital in California for treatment related to alcohol and 
psychiatric problems.  The veteran reported a two-year 
history of violent behavior when intoxicated.  He described 
himself before entering the military as a poor student and 
much of a loner.  The veteran also reported that he had spent 
much of his time since returning from Vietnam in his room 
alone, playing solitaire, and that when he did spend time 
with people he bored them with stories of Vietnam.  A 
diagnosis of explosive personality disorder was noted in the 
hospital records.  The veteran was transferred to the Palo 
Alto VA Medical Center (VAMC) for further treatment.

VA treatment records from the Palo Alto VAMC dated in June 
1972 show that the veteran was held for 72 hours that month 
for possible psychiatric problems.  A VA examiner concluded 
that the veteran exhibited no evidence of a psychosis and was 
released.  The examiner noted that from the veteran's 
statements, it appeared that most of his difficulties stemmed 
from problems with his parents and his older brother.

VA hospital records dated in 1981 and 1982 show that the 
veteran was hospitalized on several occasions for treatment 
related to chronic alcohol dependence.  In October 1981, a 
physician noted that the veteran came to the hospital 
declaring that he had no alcohol related problems but that he 
instead suffers from "delayed stress syndrome."  Hospital 
reports dated between April 1982 and October 1982 show 
numerous diagnoses of chronic alcohol abuse and that on 
several occasions the veteran reported a ten-year history of 
alcohol dependence, as well as ongoing employment problems.  
The veteran also reported domestic problems, including 
instances of physically abusing his wife, and indicated that 
he was going through a divorce.  In May 1982, a physician 
noted that he did not believe the veteran was depressed but 
rather that he was suffering from the guilt, regret, and fear 
of a normal person having domestic problems combined with 
alcoholism.

VA outpatient records from the Sheridan VAMC show ongoing 
treatment for various disabilities from May 1991 through 
October 1995.  In May 1991, the veteran reported some concern 
over PTSD.  A diagnosis of depression was noted by a VA 
examiner with a question mark placed behind the term PTSD.  
Subsequent treatment records do not reflect diagnoses of 
PTSD.

Social Security records show that the veteran has been 
granted disability benefits for severe chronic fatigue, PTSD, 
sinus tachycardia, and chronic obstructive pulmonary disease.  
In November 1994, the Social Security Administration provided 
the veteran with an examination by a private psychologist.  
The veteran reported that although he served in the Engineer 
Corps in Vietnam, he was part of an infantry assignment and 
saw combat "off and on."  The veteran also reported that he 
was seen at the Palo Alto VAMC shortly after returning from 
Vietnam for treatment of significant emotional problems, 
including depression and anxiety related to his tour of duty 
in Vietnam.  The psychologist concluded that the veteran 
experienced some symptoms of PTSD such as distressing dreams 
related to experiences in Vietnam.  The psychologist noted 
that the veteran did not attempt to avoid stimuli related to 
his trauma but, in fact, tends to read as much as possible 
about the experiences of different people in Vietnam and the 
different things that happened to them there.  A diagnosis of 
PTSD, delayed onset, was noted.

In May 1995, the veteran's former private physician, Dr. 
Gates, submitted a statement to the RO in which he indicated 
that he has not seen the veteran since 1991 and that since 
that time a fire destroyed all of his office's old medical 
records.  Thus, Dr. Gates reported that he was unable to 
provide the veteran's treatment records.

In June 1995, the veteran filed his claim of entitlement to 
service connection for PTSD.  The veteran contended that his 
history of PTSD extended back to 1971 when he was allegedly 
hospitalized for delayed stress reaction.  He indicated that 
he had service in Vietnam from March 1968 to June 1970, and 
that it was his service in Vietnam which caused him to 
develop PTSD.

In November 1995, the veteran submitted a list of stressors 
that he allegedly experienced in Vietnam.  He reported that 
while in Vietnam he was stationed at a base camp near DaNang, 
which he described as being like a "bulls-eye for NVA rocket 
and mortar practice."  He indicated that the amounts of 
times this area came under target fire were numerous and 
totaled at least dozens of instances.  The veteran also 
reported that he spent 30 days on a three-man observation 
post atop a hill overlooking "Happy Valley," an area the 
soldiers apparently referred to as "bad Indian country."  
He indicated that his battalion lent supportive fire to other 
units in the same general area.  The veteran reported that 
for a short period, he served as a door gunner in his 
cousin's unit and was often under fire.  The veteran 
indicated that although he served as a "noncombatant" most 
of his time in Vietnam, there was always a very real threat 
of harm, which led to a heightened degree of tension all of 
the time.

In December 1995, the veteran was provided with a VA 
psychiatric examination.  The veteran reported that although 
he was an iron-worker while in Vietnam, he participated in a 
number of other activities, such as sitting atop an 
observation tower and "riding shotgun" on a convoy.  He 
indicated that he was under fire "on and off" while in 
Vietnam but that these were very sporadic events.  Although 
he reportedly fired his weapon, the veteran indicated that he 
never knew if he had hit anyone and that these instances were 
not in heavy combat conditions.  He also indicated that three 
or four men he knew were wounded in the course of the 27 
months he was in Vietnam.  The veteran reported one friend 
being killed in a rocket attack in October 1969, but stated 
that he was not present and only heard about it later.  The 
VA psychiatrist noted a history of alcohol abuse and that the 
veteran reportedly drank significantly until 1988, at which 
time he divorced and cut his alcohol intake to no more than a 
six-pack several times a month.

The December 1995 VA psychiatrist concluded that the veteran 
had no diagnosable psychiatric disorder at the time of the 
examination.  He noted that although there was some mention 
of "delayed stress syndrome" in the veteran's record, there 
was no documentation to support such a diagnosis.  The VA 
psychiatrist concluded that the veteran's military history 
did not suggest stressors usually associated with PTSD and 
that the veteran does not exhibit symptoms that would support 
such a diagnosis.  A diagnosis of mixed personality disorder 
was noted.

In January 1996, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently appealed.

In August 1996, the RO notified the veteran that the VA 
examiner could not find any evidence to support a diagnosis 
of PTSD.  The veteran was asked to provide a detailed 
description of the specific events that resulted in his 
claimed PTSD, including the dates and locations each incident 
occurred, and the unit to which he was assigned or attached 
at the time.  The record does not reflect that any response 
was received by the RO from the veteran.  A follow-up letter 
was sent to the veteran by the RO in February 1997 but the 
record does not reflect that any response was received by the 
RO regarding this follow-up letter.

In May 1997, the RO again denied the veteran's claim because 
the veteran failed to cooperate by providing specific 
information regarding his claim in-service stressors.

In June 1997, the veteran's cousin submitted a signed 
statement in which he indicated that he was stationed in 
Vietnam in the summer of 1968 with the U.S. Army's B Troop, 
7th Squadron, 17th Air Calvary unit as a helicopter gunship 
pilot.  His cousin indicated that during that time frame, the 
veteran took a leave from his Marine Corps unit to visit him 
and that during that visit he was permitted to act as a door 
gunner on several missions.  These missions reportedly 
consisted of low-level flights, usually at treetop level, and 
included support and cover for both ground troops and 
observation helicopter units.

Later in June 1997, the veteran was provided with a personal 
hearing at the RO.  The veteran testified that while his 
military occupation specialty was as an engineer, he did a 
multitude of things in Vietnam, including running patrols, 
acting as security in observations posts, "riding shotgun" 
on convoys, and serving as a door-gunner with his cousin.  
The veteran also reported being part of patrols of the area 
and described one incident in which he was in a firefight 
after an Air Force reconnaissance plane had crashed nearby.  
He also described an incident in which his patrol was hit by 
tear gas, and another incident in which he had to run down a 
hill to resupply another patrol that was being attacked.  He 
indicated that once he got down the hill, he was forced to 
spend the night while the attack continued.  He indicated 
that some of these events occurred sometime in mid-April to 
mid-July.  The veteran further testified that he arrived in 
Vietnam during the later part of the Tet Offensive and that 
his base often experienced rocket and mortar fire as a result 
of Tet.

In January 1998, the veteran submitted an additional 
statement in which he contended that on Easter 1970, his 
battalion took 6-8 wounded in action as a result of 
"friendly fire."

In June 1998, the Board remanded the veteran's claim for 
further development.  The Board noted that the RO had not 
attempted to verify the veteran's claimed stressors because 
of the vagueness of several of the veteran's statements.  
Therefore, the Board instructed the RO to provide the veteran 
with an additional opportunity to submit corroborating 
evidence of his claimed stressors as well as to provide the 
"who, what, where, and when" of each stressor.

In response to the Board's remand instructions, the RO sent a 
letter to the veteran in July 1998 asking him to provide the 
information specified above.  In a statement submitted later 
that month, the veteran indicated that he had no further 
information to provide and referred the RO to his previously 
submitted testimony.

The RO obtained the veteran's service personnel records, 
which show that he served as a metal worker with Service 
Company in the 7th Engineer Battalion in Vietnam from March 
1968 to June 1970.  These records appear to account for the 
veteran's primary duty and location in each month of service 
in Vietnam.  A period of special leave was noted in February 
1969.  A combat history report indicates that the veteran 
participated in counter-insurgency operations in Vietnam with 
the 7th Engineer Battalion (reinforcement) in the vicinity of 
DaNang from March 26, 1968 to June 10, 1970.  A Combat Action 
Ribbon (CAR) was noted in a list of awards but deleted.

In response to a request from the RO, the Marine Corps 
Historical Center provided the 7th Engineer Battalion's 
command chronologies from the period of March 1968 to 
November 1968, which show that during this period this 
battalion provided support for the 3rd Marine Amphibious 
Force within the DaNang area.  Numerous instances of "mine 
sweep" teams reportedly receiving small arms and mortar fire 
were noted in these reports.  These reports also reflect that 
throughout the period of March 1968 to November 1968, several 
companies reported numerous instances of receiving and 
exchanging fire while away from the base.  Only one such 
occasion was noted for Service Company and that was on May 
31, 1968, when Service Company reported that an M-51 vehicle 
received one round of sniper fire and that one soldier had 
been wounded in action.  Three incidents were noted between 
May and November in which Service Company M-51 vehicles 
reportedly struck mines, causing extensive damage to the 
vehicles.

Applicable Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service, or was manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1997).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1997); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial considerations

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded.  38 U.S.C.A. 5107(a).  This is based on the current 
diagnosis of PTSD and the veteran's statements as to alleged 
stressors.  The Board wishes to make it clear that the 
veteran's statements are presumed to be true only for the 
limited purpose of establishing whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

Further, the Board believes that to the extent possible all 
relevant evidence which is available has been obtained with 
regard to this claim; consequently, there is no further VA 
duty to assist the veteran.  As will be discussed in greater 
detail below, VA has been unable to verify the veteran's 
reported stressors in part because of lack of specific 
information pertaining thereto from the veteran.

Combat status/stressors

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996).  If combat is affirmatively indicated by the 
record, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required.  Zarycki, 6 Vet. 
App. at 98.  If there is no combat experience indicated by 
the record, there must be independent evidence to corroborate 
the veteran's statement as to the occurrence of the claimed 
stressor.  Doran, 6 Vet. App. at 288-89 (1994).

In this case, the veteran alleges that he engaged in combat 
in Vietnam.  His service records reflect that he served in 
Vietnam from March 1968 to June 1970.  However, his service 
records show that his MOS was engineer equipment mechanic and 
that he did not receive any combat citation while in Vietnam.  
Additionally, there is no official record or other 
corroborative evidence showing that he was exposed to combat 
as he alleges.  The Board notes that a Combat Action Ribbon 
(CAR) was noted in a list of awards service personnel records 
but appears to have been lined out prior to finalization by 
the service department.  The veteran's DD Form 214 reflects 
several awards but pertinently does not list a CAR among 
them.  

The Board notes that because the records were provided by an 
agency of the U.S. Government, reliance upon the original 
service records is consistent with the well-recognized 
reliance placed by VA upon service department and NPRC 
determinations.   38 C.F.R. §§  3.203(a), (c) (1998); cf. 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The veteran has alleged various stressors experienced in 
Vietnam, including exposure to mortar and small arms fire, 
acting as security in observation posts, riding "shotgun" 
on convoys, and serving as a door-gunner on a United States 
Army helicopter while visiting his cousin's unit.  The 
veteran also reported being part of patrols of the area and 
described one incident in which he was in a firefight after 
an Air Force reconnaissance plane had crashed nearby.  He 
also described an incident in which his patrol was hit by 
tear gas and another incident in which he had to run down a 
hill to resupply another patrol that was being attacked.  

In order to grant service connection for PTSD based on these 
alleged stressors, there must be credible independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressors.   Doran, 6 Vet. App. at 
288-89 (1994).  However, the veteran's statements and 
testimony concerning most of these events are vague and lack 
specific detail.  Thus, these events have not been described 
with sufficient specificity so as allow verification by the 
appropriate authority.  

The Board notes that on several occasions the RO has 
requested that the veteran provide additional information 
regarding his claimed stressors.  Additionally, as noted 
above, the Board previously remanded this case so the RO 
could make an additional attempt to obtain further 
information regarding the veteran's claimed stressor.  The RO 
specifically asked the veteran as to provide the "who, what, 
where, and when" of each alleged stressor.  However, as in 
previous instances, the veteran failed to provide any 
additional information.  The only stressor that has been 
submitted by the veteran that appears to have been described 
with sufficient specificity so as allow verification is his 
contention that during the summer of 1968 he temporarily left 
his battalion to visit his cousin and that during his visit 
he was exposed to combat while serving as a door gunner on a 
helicopter.  This particular stressor will be addressed in 
greater detail below.

Regarding the veteran's other claimed stressors, the Board 
emphasizes that VA's duty to assist the veteran in developing 
the facts and evidence pertinent to his claim is not a one-
way street, meaning that he cannot sit passively by when 
requested to submit evidence or report for examination.  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  It was incumbent 
on the veteran to provide the RO with the answers to the 
"who, what, when, and where" of his alleged stressors.  He 
has failed to do so.  Thus, the veteran's failure to provide 
the requested information necessary to verify his claimed 
stressors has resulted in the absence of one of the essential 
elements of his claim for service connection for PTSD.  

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3d. 1477 (Fed. Cir. 1997) and cases cited therein.  In 
particular, the United States Court of Appeals for the 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden 125 F.3d at 1481.

In this connection, the Board observes with great interest 
what appears to be a pattern of constant evolution in the 
veteran's descriptions of his alleged stressors.  For 
example, there was evidently no specific mention by the 
veteran of allegedly stressful Vietnam experiences until 
approximately 1994, 25 years after service.  From that time 
on, the veteran's descriptions of combat related experiences 
escalated, with episodes such as isolated duty in an isolated 
observation post (November 1995) and serving as a door gunner 
with a United States Army unit (June 1997) and his unit 
taking 6-8 casualties in the Spring of 1970 due to "friendly 
fire" (January 1998) being added later.

With respect to the "friendly fire" story, the Board notes 
in passing that official records of the veteran's unit do not 
indicate such casualties.

The Board has looked into the one alleged specific stressor, 
in which the veteran claimed that he took a leave of absence 
from his self-described "non-combatant" duties as a USMC 
metal worker during the summer of 1968 to visit his cousin 
and that during this two or three day trip he was allowed to 
serve as a door gunner aboard a U.S. Army helicopter.  Having 
examined the veteran's account in light of all evidence of 
record, including that pertinent to service, the Board finds 
that the veteran's account, and that of his cousin , is not 
credible.  The Board notes that the veteran's service 
personnel records are of record and they appear to account 
for the his primary duties and locations during his entire 
period of service in Vietnam.  There is no indication the 
veteran served in any capacity during the summer of 1968 
outside his normal duties as a metal worker or that he ever 
served with any unit outside his own Marine battalion, much 
less in an entirely different branch of service.  
Additionally, there is no indication that the veteran ever 
received the necessary training to serve in such capacity on 
a helicopter.  It strains credulity to the breaking point to 
imagine that a United States Army unit would entrust a 
machine gun aboard a helicopter engaged in combat operations 
to an untrained, self-described noncombatant who was visiting 
the unit.

Further, the veteran has made several statements regarding 
his other alleged stressors that the Board finds not to be 
credible.  For instance, the veteran has claimed that he 
first arrived in Vietnam in the latter part of the Tet 
Offensive.  However, as noted by the RO in the February 1999 
Supplemental Statement of the Case, the last major fighting 
of the Tet Offensive ended on February 24, 1968.  The veteran 
did not arrive in Vietnam until March 26, 1968.  
Additionally, the veteran has asserted on numerous occasions 
that he was hospitalized in the both the early 1970's and 
early 1980's for "delayed stress syndrome."  However, the 
records of these hospitalizations are associated with the 
claims folder, and although they show that the veteran 
himself often reported a history of delayed stress syndrome 
to his treating physicians, these physicians repeatedly found 
that the veteran did not suffer from any psychiatric 
disorder, but was rather merely experiencing normal problems 
related to domestic difficulties and alcoholism.

For the reasons expressed above, in light of many 
contradictions between the veteran's own statements and both 
his service records and subsequent medical records, the Board 
finds that his statements and the statement of his cousin 
regarding alleged stressors are not credible.  The other 
evidence of record, as indicated above, fails to support the 
veteran's claim as to the existence of alleged stressors.

Therefore, based on the official records, the veteran's MOS, 
and the lack of any credible supportive evidence of combat 
experience, the Board specifically finds that the veteran did 
not engage in combat and that any statutory presumptions 
pertaining thereto are not applicable in this case.   
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board, for 
the reasons stated above, is unable to identify any credible 
evidence of stressors.  

As noted above, the veteran was given the opportunity to 
provide detailed evidence concerning his claimed stressors, 
and he failed to do so.  The Board emphasizes that VA's duty 
to assist the veteran in developing the facts and evidence 
pertinent to his claim is not a one-way street, meaning that 
he cannot sit passively by when requested to submit evidence 
or report for examination.  "If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It was incumbent on the veteran to provide the 
RO with the answers to the "who, what, when, and where" of 
his alleged stressors. He failed to do so.

Diagnosis of PTSD

Additionally, the Board has also considered the question of 
whether there is a clear diagnosis of PTSD currently of 
record.

Although the record does show that the veteran was diagnosed 
with PTSD in November 1994, the psychologist who examined the 
veteran at the time failed to cite to any of the veteran's 
claimed stressors as the cause of his PTSD, but rather based 
his opinion on the veteran's statement that he was exposed to 
combat "off and on" throughout service.  This opinion fails 
to provide any link between the diagnosis of PTSD and any of 
the in-service stressors that have been alleged by the 
veteran.  In the absence of corroborated stressors, the 
November 1994 opinion cannot be used to establish the 
occurrence of a stressor.  See Moreau, 9 Vet. App. at 395-6.

The December 1995 VA psychiatrist, on the other hand, 
reviewed the veteran's claims folder and specifically 
considered several of the veteran's claimed stressors, 
including sitting on an observation post, "riding shotgun" 
on a convoy and being under fire "off and on" throughout 
service.  The VA psychiatrist considered each of these 
alleged stressors and found them to be insufficient to 
support a diagnosis of PTSD.  See Cohen, 10 Vet. App. at 38-
39; See also West v. Brown, 7 Vet. App. 70 (1994).  
Additionally, the VA psychiatrist found that the veteran did 
not exhibit any symptoms of PTSD and concluded that he had no 
diagnosable psychiatric disorders.  

As the December 1995 VA examiner specifically based his 
opinion on a review of the claims folder as well as the 
veteran's own statements regarding his alleged stressors, the 
Board finds his opinion to be more probative than the 
November 1994 psychologist who failed to cite to any specific 
stressors that could have resulted in PTSD.  Therefore, the 
Board finds that even assuming the truth of the veteran's 
claimed stressors, which as indicated above the Board 
manifestly does not, the preponderance of the evidence shows 
that the veteran does not suffer from PTSD and thus, does not 
meet the requirement of a competent medical diagnosis of 
PTSD.  See Moreau, supra; see also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997)

In summary, the Board finds that preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD as the evidence does not show 
either the existence of a credible in-service stressor or a 
valid diagnosis of PTSD, as required under 38 C.F.R. 
3.304(f).  Thus, the veteran's claim is denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes in passing that the Court's decision in Patton v. West, 12 Vet. App. 272 (1999) is 
inapplicable to this case.  Patton involved an allegation of non combat personal assault as the alleged 
stressor.  The Court noted that certain provisions in VA manual M21-1 applied to such claims.  Such is not 
the situation in this case.
  The Board acknowledges that the cousin's brief statement arguably provides some verification of this 
claimed stressor.  However, the Board finds the cousin's statement lacks credibility for the same reasons as 
does the veteran's statement.  The other evidence of record, including the official records, which give no 
indication of any service outside the veteran's own USMC battalion for the period in question, makes the 
brief statement of the veteran's cousin, which was submitted over thirty years after the event in question, 
incredible.
  The Board places no weight on the lined out reference to a CAR in the veteran's service personnel records.  
As indicated above, neither these records or the DD-214 indicate that the veteran in fact received such award.


